PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/008,794
Filing Date: 14 Jun 2018
Appellant(s): Cowart et al.



__________________
ROBERT FOX
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/20/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/15/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Arguments
Regarding independent claim 8, appellant argues that the examiner has erred by failing to sufficiently explain how a person having ordinary skill in the art would have been motivated to combine the prior art teachings. However, it is the examiner’s positon that one of ordinary skill in the art would be motivated to look at various lid configurations when proposing a modification. Per the office action mailed on 7/15/21, the motivation to combine the references is to prevent or minimize accidental detachment of the tether from the cup lid by minimizing the opening between the tether and the cup lid. 
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to appellant’s argument that neither Nichols nor La Fortune describe or suggest any problem of anything being caught between the tether and the cup lid to rip the tether from the cup before use, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine the two references is found in the knowledge generally available to one of ordinary skill in the art.
The same response is applicable to the dependent claims 2-4, 6-7, 9-11 and 13-14.
Further, with respect to claims 3 and 4, Appellant argues that to rely on “Gardner v. TEC Systems, Inc.”, the examiner must first demonstrate that the dimensions are recognized in the prior art as result-effective variables. Contrary to appellant’s argument, the dimensions must not be recognized as a result-effective variables in order to use the motivation “where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device is not patentably distinct from the prior art device.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)”. The examiner is not relying on “optimization of ranges” for this rejection.
In response to appellant’s argument that the claimed dimensions have relevance to the invention, it is the examiner’s position that paragraphs 0026-0027 only state the approximate dimensions of the tethers and the tear zones.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BLAINE G NEWAY/Examiner, Art Unit 3735            



                                                                                                                                                                                            Conferees:



/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735                                                                                                                                                                                                        

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.